Citation Nr: 0826988	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-37 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected bilateral tinnitus, currently evaluated as 10 
percent disabling.

2.  Entitlement to a higher initial rating for service-
connected hypothyroidism, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
March 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Winston-Salem, North Carolina.  The claim was 
processed by the Benefits Delivery at Discharge unit, which 
handles the majority of the pre-discharge claims for the 
Eastern and Southern areas within the Veterans Benefits 
Administration (VBA).  

The record reflects that the veteran requested a travel board 
hearing in October 2007.  However, the veteran did not attend 
the travel board hearing scheduled for March 2008 and did not 
request a postponement, so the request for the hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

In the May 2006 notice of disagreement (NOD), the veteran 
made note of a surgical scar, and during the pendency of this 
appeal was granted service connection in April 2007 for that 
surgical scar.  The veteran has not filed a NOD with respect 
to that decision.  Also in the May 2006 NOD, the veteran 
requested a re-evaluation of the April 2006 denial of service 
connection for hearing loss in the left ear and requested a 
higher disability rating for the service connection for 
hearing loss in the right ear.  In the April 2007 statement 
of the case (SOC) the veteran was denied service connection 
for hearing loss in the left ear and hearing loss in the 
right ear remained service connected at 0 percent disability 
rating.  Therefore, only the issues reflected on the title 
page of this decision are within the scope of this appeal.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993). 


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

2.  The veteran's service-connected hypothyroidism is 
manifested by fatigue and constipation, but there is no 
objective evidence of mental sluggishness.




CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation higher than the current 10 percent for the 
veteran's service-connected bilateral tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2007). 

2.  The criteria for a disability rating higher than 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

The Board finds that the letter dated in July 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this 
letter advised the veteran what information and evidence was 
needed to substantiate the claim decided herein.  The letter 
also requested that she provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The July 2006 letter provided this notice to the 
veteran.  

In further regard to the tinnitus claim, the facts are not in 
dispute.  Resolution of the veteran's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of disability ratings for tinnitus.  As will be 
shown below, the Board finds that the veteran is already 
receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change.  Therefore, because no reasonable possibility exists 
that would aid in substantiating this claim, any deficiencies 
of VCAA notice or assistance are rendered moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

With respect to the veteran's hypothyroidism, the veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  The Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Once the 
veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the duty to assist 
and issuances of rating decisions and statements of the case.  
See 38 U.S.C.A. §§ 5103A, 5104(a), 7105(d) (West 2002); 38 
C.F.R. 
§§ 3.103(b)(1), 3.159(c), 19.29 (2007); Dingess, 19 Vet. App. 
at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112, 
119 (2007).  The record reflects that the veteran received a 
copy of the April 2006 rating decision, the September 2006 
SOC, and the May 2007 supplemental statement of the case 
(SSOC), which included a discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  Thus, VA's duty to notify 
in this case has been satisfied.

The Board acknowledges that a recent Court decision held that 
there are specific requirements for VCAA notices in increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  However, the Board determines that these 
requirements do not apply to initial rating claims, such as 
the one now before the Board.  Initially, the Board notes 
that Vazquez-Flores was an appeal of an increased rating 
claim, not an initial rating claim.  More importantly, the 
Court's decision distinguishes the notice requirements 
therein defined from the notice required for initial rating 
claims.  Specifically, the Court, after outlining the notice 
requirements for increased rating claims, states that the 
notice in an increased rating claim must also provide 
examples of the medical and lay evidence that are relevant to 
establishing entitlement to increased compensation, "[a]s 
with proper notice for an initial disability rating."  Id. 
at 43.  Thus, the Board concludes that the Court intended the 
requirements outlined in its decision to apply only to 
increased rating claims, and therefore, these requirements 
are not applicable to the instant claim.  Based on the above 
analysis, the notice requirements for an initial rating claim 
have been met.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have VA 
treatment records.  The Board also notes that August 2005 
(hypothyroidism) and September 2005 (bilateral tinnitus) 
predischarge VA examination reports are of record.  
Additionally, in May 2007, the veteran was provided a VA 
examination in connection with her claim, the report of which 
is also of record.  

Analysis

I.  Bilateral Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2) (2007).

In the April 2006 rating decision, the veteran was awarded 
service connection for tinnitus, and assigned a 10 percent 
evaluation, effective April 1, 2006, the day following 
discharge.  The veteran contends in the May 2006 NOD that she 
is entitled to a separate 10 percent rating for each ear in 
accordance with the ruling in Smith v. Nicholson, 19 Vet. 
App. 63 (2005). 

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id, at 1348- 49.  Finding that there 
was a lack of evidence in the record suggesting that VA's 
interpretation of Diagnostic Code 6260 was plainly erroneous 
or inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.

As the veteran filed her claim in July 2005 (prior to 
discharge from service) it does not appear that her claim was 
subject to the stay, or that the version of Diagnostic Code 
6260 in effect prior to June 2003 is applicable.  Regardless, 
the Board concludes that the version of Diagnostic Code 6260 
in effect during the time relevant to this appeal precludes 
an evaluation in excess of a single 10-percent for tinnitus.  
Therefore, the veteran's claim for separate 10 percent 
ratings for each ear for her service-connected tinnitus must 
be denied.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Hypothyroidism

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999); 38 C.F.R. § 4.2 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

The veteran's service-connected hypothyroidism (also claimed 
as thyroidectomy and Graves Disease) has been rated by the RO 
under the provisions of Diagnostic Code 7903.  Pursuant to 
Diagnostic Code 7903, used in rating hypothyroidism, a rating 
of 10 percent is warranted where findings show fatigability 
or where continuous medication is required for control.  A 30 
percent rating may be assigned for findings of fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is provided for findings of muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted where the disease is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Based on review of the veteran's claims folder, the Board 
finds that the evidence of record does not support the 
criteria for a 30 percent disability rating.  To demonstrate 
entitlement to a disability rating of 30 percent, the 
evidence must show that the veteran has fatigability, 
constipation, and mental sluggishness due to hypothyroidism. 
The veteran provided lay statements in support of her claim.  
In an August 2006 statement, a friend notes that she has been 
supplying the veteran with "a product that would aide her 
for the condition that she is currently suffering with 
pertaining to her digestive system."  Her friend further 
states that the veteran has been having difficulty using the 
bathroom for a long period of time without the use of over 
the counter products.  In addition, the veteran's husband 
states in an August 2006 statement that the veteran has 
trouble going to the bathroom and is constantly having to use 
products to aide in her digestive problems.  The veteran's 
husband also states that veteran is sluggish, tired and 
sleeps a lot.  In another August 2006 statement, a colleague 
of the veteran states that the veteran has difficulty 
performing her daily duties because she is tired.  She 
further states that the veteran often has to leave work early 
due to her low energy level.  

The veteran underwent medical examinations in connection with 
her claim.  The August 2005 VA examination report shows that 
the veteran told the examiner that she had chronic 
constipation.  She explained that she had constipation where 
she had bowel movements about one time per week.  She denied 
having any complaints regarding the mental system.  No 
neurological or mental impairment was objectively 
demonstrated on physical examination.  The VA examination 
dated in May 2007 reports that the veteran experiences cold 
intolerance and constipation but does not suffer from mental 
or neurological impairments.

In regard to the symptom of constipation, the Board notes 
that the veteran is competent to testify to the fact that she 
experiences constipation.  And there is lay evidence that the 
veteran suffers from fatigability.  However, the Board finds 
there is no evidence of mental sluggishness.  The veteran 
denied that she suffered from mental or neurological 
impairment at the May 2007 VA examination.  She also stated 
at the August 2005 VA examination that she did not have any 
complaints regarding the mental system and no neurological or 
mental impairment was objectively demonstrated.  The Board 
finds this evidence to be of greater probative weight.  
Accordingly, the Board finds that a rating of 30 percent is 
not warranted in this matter because the evidence does not 
indicate that all of the symptoms required to receive the 
higher disability rating have been met.

While the veteran's symptoms meet the criteria for the 10 
percent rating, the symptoms do not approach the severity 
contemplated for the next highest, 30 percent, rating.  See 
38 C.F.R. § 4.7 (2007).  Moreover, the evidence does not show 
that symptomatology associated with the veteran's 
hypothyroidism more nearly approximates the schedular 
criteria associated with a higher rating under Diagnostic 
Code 7903 at any time relevant to the appeal period.  
Therefore, a staged rating is not in order and the currently 
assigned 10 percent rating is appropriate for the entire 
appeal period.

Accordingly, there is a preponderance of the evidence 
persuasively showing that a rating in excess of 10 percent is 
not warranted for the veteran's hypothyroidism.  38 U.S.C.A. 
§ 5107 (West 2002).

Furthermore, the Board notes that there is no evidence of 
record that the veteran's hypothyroidism warrants an initial 
rating higher than 10 percent on an extraschedular basis.  38 
C.F.R. § 3.321(b) (2007).  Any limits on the veteran's 
employability due to her hypothyroidism have been 
contemplated in a 10 percent rating under Diagnostic Code 
7903.  The evidence also does not reflect that the veteran's 
hypothyroidism has necessitated any frequent periods of 
hospitalization or caused marked interference with 
employment.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this 
case, the Board is not required to refer this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2007) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected 


bilateral tinnitus is denied.

Entitlement to an initial rating in excess of 10 percent for 
hypothyroidism is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


